1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 91030-3227
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     J & J Sports Productions, Inc.
7

8                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
9

10
      J & J SPORTS PRODUCTIONS, INC.,                          Case No. 2:17-cv-00926-TLN-AC

11                       Plaintiff,
                                                               ORDER
12
                              v.
13
      ALIDA ESTRADA ALVAREZ,
14
                         Defendant.
15

16                                         ORDER
17        It is hereby ordered that Joseph M. Gagliardi, Plaintiff’s Authorized Representative in civil action
18   number 2:17-cv-00926-TLN-AC styled J & J Sports Productions, Inc. v. Estrada Alvarez, is hereby

19   granted permission to appear telephonically at the Settlement Conference scheduled for Tuesday,

20
     February 26, 2019 at 9:30 A.M.

21
     IT IS SO ORDERED:
22

23
     Dated: February 13, 2019
24

25

26

27

28




                                                      Page 1
